263 U.S. 683
44 S.Ct. 136
68 L.Ed. 504
B. I. SALINGER, Jr., appellant,v.Victor LOISEL, U. S. Marshal, etc.  B. L. SALINGER, Jr., appellant,  v.  Victor LOISEL, U. S. Marshal, etc.
No. 341.
No. 342.
Supreme Court of the United States
December 10, 1923

1
Mr. St. Clair Adams, of New Orleans, La., for appellant.


2
Order: On consideration of the petition this day filed herein by the above named appellant, and after hearing counsel for the appellant and counsel for the appellees at the bar, It is ordered that the record and proceedings in that certain cause now depending in the United States Circuit Court of Appeals for the Fifth Circuit, numbered 4088, wherein B. L. Salinger, Jr., is appellant and the United States of America and Victor Loisel, as United States Marshal, are appellees, be certified to this court for its consideration, review, and determination. It is further ordered that all further proceedings by the said Circuit Court of Appeals in said cause, other than the announcement and delivery of an opinion by such court in such cause, are hereby stayed; and it is further ordered that the said appellant, B. I. Salinger, Jr., be admitted to bail pending the consideration and disposal of said cause by this court, upon consideration that he give a bond in the penal sum of ten thousand dollars, with surety to be approved by the clerk of this court, and conditioned for his appearance and surrender pursuant to the ultimate order of this court in such cause, and for his obedience to that order and to any intervening order in the cause which this court may make; and it is further ordered that the bond so given shall be in addition to and independent of any other bond or bonds which the said B. I. Salinger, Jr., may have given in other proceedings, and that the rights and remedies of the United States on the bond given hereunder shall be in addition to the rights and remedies which the United States may have on any other bond given by the said Salinger.


3
Mr. St. Clair Adams, Mr. Benj. I Salinger and Mr. H. L. Salinger for appellants.


4
Mr. Solicitor General Beck and Mr. Alfred A. Wheat, Special Assistant to the Attorney General, for appellees.